NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-50183

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00725-SVW-2

 v.
                                                MEMORANDUM*
HEDWIN TRUJILLO, AKA Lalo, AKA
Largo, AKA Viro,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Hedwin Trujillo appeals from the district court’s judgment and challenges

the 100-month sentence imposed following his guilty-plea conviction for

conspiracy to distribute methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B) and 846. We have jurisdiction under 28 U.S.C. § 1291, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm in part and vacate and remand in part.

      Trujillo contends that the district court procedurally erred by failing to solicit

argument from the government, calculate the Guidelines range, address the parties’

arguments, and explain the sentence. We review for plain error, see United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that

there is none. On this record, Trujillo has not established that the district court’s

failure to solicit argument from the government concerning the appropriate

sentence affected his substantial rights. See United States v. Waknine, 543 F.3d

546, 553-54 (9th Cir. 2008). Moreover, the record reflects that the district court

was aware of the undisputed Guidelines range, considered the parties’ arguments,

and sufficiently explained its reasons for imposing the within-Guidelines sentence.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc); see also

United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir. 2008) (district court need

not expressly address each sentencing argument).

      Trujillo next contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The within-Guidelines sentence is substantively reasonable in light of

the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including Trujillo’s criminal history. See Gall, 552 U.S. at 51.

      Lastly, Trujillo challenges standard supervised release conditions five, six,


                                           2                                    18-50183
and fourteen in the written judgment. The government concedes, and we agree,

that these conditions are unconstitutionally vague. See United States v. Evans, 883

F.3d 1154, 1162-64 (9th Cir.), cert. denied, 139 S. Ct. 133 (2018). We, therefore,

remand for the district court to modify conditions five, six, and fourteen consistent

with our opinion in Evans.

      AFFIRMED in part; VACATED and REMANDED in part.




                                          3                                   18-50183